Order reversed, the writ dismissed and the relator remanded to custody, on the ground that the relator received his pardon and restoration to citizenship conditionally and upon the understanding that his release should not in any way interfere with any condition or conditions upon which he was released from imprisonment, and that the relator accepted release upon parole subject to all the rules of the board of parole for State prisons and all laws relating to the parole of prisoners from the New York State prisons. Present — Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ. [143 Misc. 716.]